Citation Nr: 0330754	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-14 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for diverticulitis.

3.  Entitlement to an increased (compensable) rating for 
left renal calculus and pyelolithotomy.

4.  Entitlement to an increased (compensable) rating for 
residuals of a nasal fracture.

5.  Entitlement to an increased (compensable) rating for an 
appendectomy scar.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In August 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should schedule the veteran for a VA 
examination by an appropriate specialist in order 
to determine the severity of his service-connected 
residuals of a nasal fracture.  All indicated 
tests and studies should be accomplished and the 
findings then reported in detail. Specific 
reference should be made to the criteria indicated 
under 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2001).  The examiner should comment as to all 
pathology referable to the veteran's service-
connected nasal disorder to include discussion as 
to whether there is a 50 percent obstruction of 
the veteran's nasal passages on both sides or 
complete obstruction on one side. The claims 
folders and a copy of this development request 
must be made available to the examiner for review 
prior to the examination.  All examination 
findings, along with the complete rationale for 
all opinions expressed and conclusions reached, 
should be recorded and then associated with the 
veteran's claims folders.

2.  The RO should schedule the veteran for a 
general medical examination in order to determine 
the current severity of his service-connected 
appendectomy scar.  All indicated testing in this 
regard should be accomplished.  The claims folders 
and a copy of this development request should be 
made available to the examiner for review.  The 
examination report should reflect review of 
pertinent material in the claims folders, 
including the medical records on file, and include 
the factors on which the opinion is based.  The 
examiner should specifically be asked to give a 
medical opinion as to whether the service-
connected appendectomy scar is tender or painful 
on objective demonstration or whether there is 
residual muscle or tissue loss of a significant 
degree or related functional loss, as described by 
the veteran.  All examination findings, along with 
the complete rationale for all opinions expressed 
and conclusions reached, should be recorded and 
then associated with the veteran's claims folders.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





